Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1-5 and 7-12 are allowable among other elements and details, but for at least the reason “the actuating mechanism comprises a first push rod, a first coil group, a second push rod, and a second coil group; the plurality of terminals further comprises a ground terminal; the first push rod being concentrically positioned within the first coil group; the first push rod being oriented towards the first two-way switch; the second push rod being concentrically positioned within the second coil group; and the second push rod being oriented towards the second two-way switch” in combination with the remaining of the claimed subject matter.
Rideway is the closest prior art of record.
           Tadokoro et al. teach a direct motor controller output terminals and actuating mechanisms. However, prior art does not tech or fairly suggest alone or in combination teach the actuating mechanism comprises a first push rod, a first coil group, a second push rod, and a second coil group; the plurality of terminals further comprises a ground terminal; the first push rod being concentrically positioned within the first coil group; the first push rod being as seen in claims 1-5 and 7-12 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ZOHEB S IMTIAZ/               Examiner, Art Unit 2846